Citation Nr: 1824679	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative changes, degenerative disc disease, and myofascial syndrome (claimed as back pain), prior to June 15, 2011, and in excess of 20 percent after March 7, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, following a July 2012 Board decision granting the Veteran's claim for service connection for thoracolumbar syndrome. The July 2012 rating decision rated the Veteran's disability at 10 percent disabling.

During the pendency of this appeal, in a March 2015 rating decision, a higher 20 percent rating was granted for thoracolumbar syndrome, effective from March 7, 2015, as well as a temporary 100 percent rating for the period from November 17, 2011 until March 7, 2015. Because a higher rating is available before and after the temporary 100 percent rating was in effect, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating remains on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to June 15, 2011, and in excess of 20 percent after March 7, 2015. For the following reasons, the Board finds a remand necessary prior to adjudication.

At the Veteran's last Compensation and Pension examination in March 2015, the Veteran's range of motion was not tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the Veteran's back disabilities.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate).  Moreover, more than three years has passed since the last examination, and given the degenerative nature of all of the conditions, updated responsive medical evidence should be provided.

The Board notes that in a June 2015 statement to the Board, the Veteran's Veterans' Service Organization stated that the Veteran was unable to obtain employment due to his back disabilities. Accordingly, a claim for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Upon remand, the RO is directed to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's thoracolumbar spine degenerative changes, degenerative disc disease, and myofascial syndrome disability.

The examiner is particularly asked to discuss the following:

Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain what that is so.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

2. Send the appropriate TDIU paperwork to the Veteran and adjudicate his claim.

3. After ensuring compliance with the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

